Citation Nr: 0842845	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back disability.  

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability.  

3.  Entitlement to a rating in excess of 10 percent for 
impairment of the right sciatic nerve.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1981 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for low back disability (rated 10 percent), sciatica of the 
right lower extremity (rated noncompensable) and left knee 
disability (rated noncompensable).  All ratings were assigned 
effective August 1, 2004, the date of the veteran's 
separation from service.  In May 2005 the veteran filed a 
Notice of Disagreement, appealing all of the ratings 
assigned.  In an October 2005 rating decision, an increased 
(10 percent) rating was granted for the sciatica of the right 
lower extremity effective August 1, 2004.  Then, in a January 
2006 rating decision an increased (10 percent) rating was 
granted for left knee disability effective August 1, 2004.  



FINDINGS OF FACT

1.  The veteran's left knee disability is not manifested by 
flexion of 30 degrees or less or extension of 5 degrees or 
less and neither instability nor subluxation of the left knee 
is shown.

2.  The veteran's low back disability is manifested by 
flexion to 60 degrees or less; flexion to 30 degrees or less, 
ankylosis and incapacitating episodes are not shown.

3.  The veteran's right lower extremity disability is 
manifested by moderate impairment of the sciatic nerve 
characterized by mild strength loss and sensory pathology; 
moderately severe impairment of the sciatic nerve is not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent (but no higher) rating for 
low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5237-5243 (2008).

2.  The criteria for a rating in excess of 10 percent for 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Codes 5257, 
5260, 5261 (2008).

3.  The criteria for a 20 percent (but no higher) rating for 
impairment of the right sciatic nerve are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Code 
8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159; 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was provided with an April 2004 notice letter, 
which advised him of the evidence necessary to substantiate 
his original claims for service connection.  
It also explained that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006)), the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice 
that was provided before service connection was granted for 
low back disability, knee disability and sciatic nerve 
disability was legally sufficient, VA's duty to notify in 
regard to the claims for increase for these three 
disabilities has already been satisfied.  Dingess, 19 Vet. 
App. 473, 490-91

Although further notice was not required, the RO did issue a 
subsequent June 2005 notice letter, which advised the veteran 
of the evidence necessary to substantiate his claims for 
increase and again advised him of his and VA's 
responsibilities in claims development.  A March 2006 letter 
then provided additional notice regarding criteria for rating 
the disabilities at issue and effective dates of awards in 
accordance with the ruling in Dingess, 19 Vet. App. 473 
(2006)).

The Board notes that although the VCAA notice provided 
pertaining to the veteran's claims for increase did not meet 
all of the specific notice requirements pertaining to 
increased rating claims recently outlined in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the veteran was not 
prejudiced by this lack of specificity.  He has been given an 
ample opportunity to identify any evidence that might be 
pertinent to the ratings assigned for his claimed 
disabilities.  Also, he was specifically provided with VA 
examinations in May 2004, August 2005 and January 2006.  In 
addition to these examinations producing objective medical 
findings, they also gave the veteran an opportunity to report 
the specific symptoms he was experiencing.  Thus, although 
the veteran was not provided notice of the specific, 
applicable criteria for rating low back, knee and sciatic 
nerve disability in a notice letter (see Vasquez, 22 Vet. 
App. 37), even with this omission, a complete record was 
developed for purposes of assigning an appropriate rating for 
these disabilities.  The Board does not find that more 
specified notice to the veteran would have resulted in any 
additional pertinent evidence being produced.  Accordingly, 
the lack of specificity did not prejudice the veteran as it 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).   
  
The appellant had ample opportunity to respond to the notice 
letters and to supplement the record after notice was given.  
He is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
available VA and private medical evidence along with the 
veteran's service medical records.  Additionally, the veteran 
was provided with a medical examination done on behalf of VA 
in May 2004 and VA examinations in August 2005 and January 
2006.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.   

II.  Factual Background

On May 2004 medical examination done on behalf of VA, the 
pertinent diagnoses were status post meniscectomy of the left 
knee with residuals of chronic knee pain, status post lumbar 
fusion L2-L3 with disc herniation at L5-S1 and L1-L2 with 
residuals of chronic pain and reduced range of motion, and 
sciatica of the right lower extremity.  The veteran reported 
three to six episodes a year where his knee would begin to 
lock up with associated pain and swelling. These episodes 
would last as long as three weeks and during them he had 
difficulty walking up stairs, walking short distances and 
bending his knee.  He had not received any treatment since 
his meniscectomy in 1990 and had not missed any time from 
work as a result of his knee.

Regarding his back, the veteran reported that he fell in May 
2001 resulting in a burst fracture of L2 and L3, later 
requiring fusion.  He then incurred a disc herniation at L5-
S1 requiring surgery in May of 2003.  He also had removal of 
the hardware from the fusion in May 2003.  He reported back 
pain constantly with radiation down the right leg, described 
as aching and sharp.  The pain was elicited with physical 
activity and prolonged sitting and was relieved by rest and 
with Ultram.  The veteran could function during flare-ups 
with the use of medication.  He reported that he had been 
incapacitated once in the past year for 30 days.  He had 
functional impairment in the form of difficulty bending and 
he could not lift any significant weight without sharp pain.  
He had missed work approximately two times in the past year 
related to his back.

Regarding the radiating right leg pain, the veteran reported 
that he had had the radiating pain and numbness since May 
2001.  He also experienced tingling and weakness in the area.  
The pain interfered with his ability to sleep.  He had 
symptoms constantly but the severity would vary.  He had 
taken many different pain medications, and also epidurals, 
without relief.  He reported functional impairment in the 
form of difficulty walking and negotiating stairs.  He had 
not missed time from work specifically as a result of the 
right lower extremity pain.  

The veteran reported that he could brush his teeth, cook, 
walk, shower, climb stairs, shop, vacuum, dress himself, 
garden, drive and take out the trash.  He could not push a 
lawnmower secondary to his back problems.  He was currently 
on terminal leave and was not currently employed.  

Physical examination showed that leg length was four 
centimeters longer on the left than on the right.  
Examination of the knees revealed no heat, redness, swelling, 
effusion or drainage.  Range of motion of the right and left 
knees was from 140 degrees flexion to 0 degrees extension.  
Range of motion was not affected by pain, fatigue, weakness, 
lack of endurance or incoordination.  There was no ankylosis, 
recurring subluxation, locking pain, joint effusion or 
crepitus in either knee.  

Examination of the thoracolumbar spine showed no radiation of 
pain on movement and no muscle spasm or tenderness.  Straight 
leg raising on the right and left was negative.  Range of 
motion was 75 degrees flexion (limited by pain at 75 
degrees), 30 degrees extension, 30 degrees left and right 
lateral flexion and 30 degrees left and right rotation.  
Range of motion was affected by pain and was not affected by 
fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis and no intervertebral disc syndrome.  

Neurological examination showed that the veteran had symptoms 
consistent with sciatica.  There was sensory neuralgia, which 
could not be reproduced by palpation of the sciatic notch.  
Sensory and motor function were both found to be normal.  
Reflexes of the knee and ankle were both 1+ on the left and 
on the right.  X-ray of the right knee was normal.  X-ray of 
the lumbar spine produced findings of degenerative disc 
disease of L1-2, L5-S1 status post fusion and wedge fracture 
of L2-L3.  The examiner commented that the veteran's knee, 
back and right lower extremity disabilities significantly him 
in his usual occupations and daily activity in that he was 
significantly limited in his ability to bend and lift.  

A November 2004 lumbar spine MRI produced a diagnostic 
impression of L3 compression fracture with 45 percent loss of 
height when compared to L4.  There had been posterior fusion 
extending from L2 through L4.  There was minimal edema and 
enhancement of the superior end plate of L3 consistent with a 
late subacute or chronic fracture.  There was subligamentous 
disc herniation at L3-4 with a sequestered disc fragment at 
the posterior right lateral recess behind the L4 vertebral 
body.  The disc fragment displaced the transiting right nerve 
root.  In addition there was a right paracentral disc 
protrusion at L4-5 leading to moderate to severe right 
foraminal narrowing.  It was noted that this combination of 
findings would account for the veteran's right leg weakness.  

A December 2004 VA progress note shows that the veteran was 
seen for pain in the low back and right leg with right leg 
motor loss including decreased ability to lift his right 
foot.

A January 2005 private history and physical shows that the 
veteran had had onset of right-sided numbness and leg pain 
followed by significant increase in weakness in his 
dorsiflexors.  MRI had shown a recurrent herniated disc on 
the right L4-5 and he was being admitted for a redo of a 
right L4-5 laminectomy and partial discectomy.  A subsequent 
January 2005 operative report shows that the veteran received 
the operation and was in stable condition throughout the 
procedure.  

Private progress notes from January 2005 to April 2005 
document follow up visits to the January 2005 surgeon.  A 
March 2005 note shows that the veteran had regained about 95 
percent of his right leg strength but continued to have back 
pain that went up into the lower thoracic area bilaterally.  
An April 2005 note shows that the veteran was somewhat 
disheartened as his pain had not improved over the few months 
post surgery.  

In his May 2005 Notice of Disagreement the veteran noted that 
in January 2005, after months of debilitating pain, he had 
had another disc laminectomy in an attempt to repair damage.  
He still had limited mobility and constant pain in his back 
and could not lift over ten pounds with pain severely 
restricting his ability to conduct normal tasks.  
Consequently, he felt that a 30 percent rating was 
appropriate for his back.  He also indicated that his knee 
had been giving out approximately twice a month and climbing 
stairs was becoming very difficult.  Consequently, he felt 
that a 20 percent rating was appropriate.  Additionally, he 
noted that his sciatic nerve impairment resulted in motor 
skill loss and pain in his right hip through the right leg 
and numbness below the knee with occasional bouts of burning 
and pins and needle pain.  Consequently, he felt that a 20 
percent rating was appropriate for the sciatic impairment.

A May 2004 VA progress note shows that the veteran had tried 
a TENS unit, along with physical therapy and some narcotics 
for his back.  He was noted to have limited ability to 
perform his activities of daily living and had difficulty 
sleeping due to pain.  

VA medical records from July and August 2005 show continued 
treatment for low back pain.    

A July 2005 rating decision granted a temporary, total (100 
percent) rating for the veteran's low back disability for 
surgery requiring convalescence from January 10, 2005 to May 
1, 2005.  From May 1, 2005, the 10 percent rating for the low 
back disability was continued.

On August 2005 VA examination the diagnoses were status post 
fusion of L2 through L4 and two past laminectomies at the L4-
5, L5-S1 levels with a history of radiculopathy symptoms down 
the right leg, objective signs of radiculopathy with muscle 
atrophy in the right calf area, and a positive straight leg 
raise at 35 degrees in the right leg; and status post 
meniscectomy of the left knee with an essentially normal knee 
examination.  Regarding the knee there was no clinical 
evidence to warrant a diagnosis of any chronic pathological 
disorder but the examiner suspected that the veteran had 
chondromalacia patella and intermittent patellofemoral 
syndrome brought on by heavy weight-bearing activities with 
prolonged walking and running.  

The veteran still reported having dull constant back pain.  
The pain tended to be aggravated by activities such as 
bending, twisting or lifting and would flare up three to four 
times a week lasting anywhere from the rest of the day up to 
three days.  Increases in pain caused difficulty in sleeping, 
a decrease in endurance and constant fatigue.  During flare-
up his range of motion would decrease by approximately 
50 percent but the flare-up would not result in any weakness 
or incoordination.  The veteran had had two incapacitating 
episodes, one in 2003 and the other in 2004, both with 
weakness down the right leg and both requiring laminectomies.  
In the past 12 months there had been no true incapacitating 
episode.  The veteran also reported that he continued to have 
sharp pain radiating down the right leg.  The pain went down 
the back of the right thigh into the right knee area.  Below 
the knee, he would develop numbness at times and get foot 
cramps and burning pain about two times per night, only 
lasting for a few minutes.  This did not wake him up from 
sleep, however.  The veteran used Meloxicam for his back pain 
as well as Ultram 50 mg per day, and he used Neurontin for 
the radiation of the pain down into the right leg.  The 
Neurontin did seem to help.  In the past he had been given 
two cortisone injections but he refrained from getting more 
of these because they made him feel too good, leading him to 
be afraid that he would injure himself by herniating another 
disc.  

Regarding his left knee, the veteran indicated that he would 
get sharp pain in his knee about once every other month.  He 
also reported that the knee would swell up and lock 
occasionally.  He did not report that it would currently give 
out and denied any redness or heat.  During times of flare-up 
or pain he reported that his range of motion was limited by 
approximately 75 percent initially and then the pain would 
subside after about two or three hours and he would get a 
duller type of pain that lasted about two days.  He reported 
that rest tended to help the knee.  
Physical examination of the lumbar spine showed range of 
motion of 85 degrees flexion (with pain increasing at 55 
degrees), 20 degrees extension (with pain at the extreme), 30 
degrees left lateral flexion (with pain increasing at 15 
degrees), right lateral flexion (with pain increasing at 20 
degrees), 30 degrees left rotation with no pain and 30 
degrees right rotation (with pain increasing at 35 degrees).  
There was a positive straight leg raise at 35 degrees in the 
right leg and a negative straight leg raise for the left leg.  
There was tenderness to palpation over the lumbar spine as 
well as into the right buttocks area.  There was no spasm.  
There was some muscle atrophy in the right leg with the right 
calf measuring 37 cm and the left calf measuring 38 cm.

Physical examination of the left knee showed range of motion 
of 130 degrees active flexion and 140 degrees passive flexion 
to 0 degrees extension.  The veteran reported no pain with 
any of these ranges of motion.  There was positive 
subpatellar crepitus noted and a negative McMurray's sign.  
The joint was stable to varus and valgus stress as well as to 
anterior and posterior drawer testing.  There was no obvious 
redness or heat.  The patellas were tracking laterally with 
flexion.  The veteran reported that he did have increased 
pain with repetitive use of both the lumbar spine and the 
knee.  In the back he also noted fatigue and lack of 
endurance with repetitive use as well as decreased range of 
motion of approximately 50 percent.  At the examination, 
however, the veteran denied any fatigue or decreased range of 
motion on repetitive use.  Accordingly, an exact finding 
concerning decrease of range of motion on repetitive use 
could not be obtained without resorting to speculation.  The 
veteran denied any weakness or incoordination with repetitive 
use of the lumbar spine or the left knee and none was noted 
on examination.

Neurological examination did show decreased strength in the 
quadriceps and hamstrings of the right leg versus the left, 
4/5 versus 5/5.  Sensation was also decreased in the right 
leg below the knee to light touch compared to the light touch 
of the left leg below the knee.  The veteran had a 0 right 
patella reflex and a 0 achilles reflex bilaterally.  He 
walked with a slight limp putting most of his weight bearing 
on his left leg.  The examiner indicated that except as noted 
there was no change in active or passive range of motion 
during repeat motion testing and no additional losses of 
range of motion of the involved joints or spine due to pain, 
weakness, impaired endurance, fatigue, incoordination or 
flare-ups.  

In a November 2005 statement the veteran indicated that 
because of his sciatica, he had considerable motor skill loss 
and pain in his right hip through the right leg and foot.  He 
experienced intense muscle cramps and spasms nightly while he 
was trying to sleep.  He also had topical numbness below the 
knee with occasional bouts of burning in his feet and ankles 
coupled with pins and needles pain from the knee down.  His 
upper leg also would spasm but with less frequency.  He had 
considerable weakness and muscle loss in the right leg that 
he did not feel he would be able to recover.  He noted that 
his overall restricted mobility and constant pain severely 
restricted his ability to conduct normal tasks.  He was 
unable to do activities with his young children and he could 
not run, lift or play any sports without fear of injury.  Due 
to spasms at night and the veteran waking throughout the 
night, his wife slept in another room as she would be woken 
up by each spasm.  He got extremely fatigued by standing for 
an hour or more and his back ached after sitting for an hour 
or two.  Normal driving was a chore and he experienced pain 
after only an hour of driving.  All of his maladies made him 
more irritable and despondent.

On January 2006 VA examination the diagnoses were status post 
lumbar compression fracture, with L2 and L4 fusion, two 
laminectomies and associated radiculopathy/sciatica and left 
knee status post arthroscopy with continued pain.  The 
veteran reported difficulty standing on his right toes and 
numbness over the lateral part of his calf and into the top 
of his foot.  He also had severe pain in the right leg along 
with weakness.  He could not lift anything without back pain 
and had right lower leg cramps every night and cramps in his 
hamstring.  He took Lortab, Mobic and Neurontin for pain, all 
of which helped some.  He used a TENS unit, which also 
helped.  He would get a flare-up every couple of weeks if he 
was getting groceries or doing laundry so he had tried to 
limit all of these activities.  During flare-ups his right 
leg would tingle and spasm.  The flare-ups tended to last 
about three days.  He would have increased pain and decreased 
range of motion by at least half.  His right foot would drag 
and he would feel uncoordinated and weak in the right leg.  
There was no specific fatigue, bowel or bladder changes or 
incapacitating episodes.  

Regarding the left knee, the veteran reported that he still 
had episodes of locking and giving way.  Precipitating 
episodes included walking or standing for long periods.  He 
would get pain once a week, which would last for a day and a 
half.  The knee would lock approximately once every two weeks 
with pain that would last about a day and a half.  The knee 
would swell up some but not as bad as in the past.  
There were no flare-ups per se, the knee would just hurt more 
when he used it.  He did not take any medications for the 
knee.  The veteran reported that he could not do yard work 
because of the back and the knee.  He could do basic 
housework like vacuuming but his daughter would carry the 
vacuum around and his kids would carry the laundry.  He was 
unable to do sports or hobbies because of the back and the 
knee.  He had retired from the military in August 2004 and 
had not worked since then.  He was not sure if he could work 
as sitting long periods would get him exhausted.  

Physical examination showed that the veteran was unable to 
support his weight fully on the right for either heel or toe 
walk.  There were no spasms in the lumbar spine.  There was 
tenderness of the right paraspinal muscles.  Flexion of the 
lumbar spine was to 60 degrees with pain at 20 degrees, 
extension was to 30 degrees with no pain, right lateral 
flexion was to 25 degrees with pain at 25 degrees, left 
lateral flexion was to 35 degrees with no pain and right and 
left rotation was to 30 degrees with pain at 30 degrees.  
Repetitive motion increased the pain.  Strength was decreased 
in the lower extremity to a mild extent.  The veteran had 
decreased sensation of the left lateral calf to the top of 
the foot in the L5 distribution.  Reflexes were decreased on 
the right.  Straight leg raising on the right gave hip pain 
into his upper thigh.  

Examination of the left knee showed flexion to 120 degrees 
with pain at 120 degrees and extension to 0 degrees without 
pain.  Repetitive motion did not change the symptoms.  Varus, 
valgus, anterior and posterior drawer and McMurray's testing 
were all normal.  The joint was stable and there was neither 
effusion nor tenderness.  The veteran did have crepitus with 
no deformity.  The examiner indicated that except as noted 
there was no change in the active or passive range of motion 
testing and no additional loss of range of motion of the 
involved joints (including the spine) due to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to 
veteran's disabilities has not varied significantly during 
the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

Rating in excess of 10 percent for low back disability

The criteria for rating disabilities of the spine essentially 
provide that low back disability is rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
(38 C.F.R. § 4.71a, Codes 5235-5243) or under the Formula for 
Rating Intervertebral Disc Syndrome based on incapacitating 
episodes.  38 C.F.R. § 4.71a, Code 5243.  Under the General 
Rating Formula, a 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees or combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees or 
muscle spasm or guarding that is severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis is present.  
A 40 percent rating is warranted where there is limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2008).

Under Code 5243 (as it applies to incapacitating episodes) an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Code 5243.  Ratings are 
provided under this Code based on the prevalence of such 
episodes.

In the instant case, the January 2006 VA examination clearly 
found that the veteran's flexion was limited to 60 degrees.  
Under the General Formula, such a finding merits a higher (20 
percent) rating.  A rating in excess of 20 percent is not 
warranted under the General Formula, however, as flexion has 
not been shown to be to 30 degrees or less at any time during 
the appeal period and ankylosis has also not been shown.  
Also, the Board finds that the veteran's level of impairment 
from his low back disability has remained relatively constant 
during the appeal period.  Although the earlier August 2005 
VA examination did show flexion to 85 degrees, his level of 
functional limitations were similar.  Given the relative 
consistency of the veteran's symptomatology from separation 
in August 2004 forward and his noted functional limitations 
due to pain, the Board finds that a 20 percent level of 
impairment was reasonably shown under the General Formula as 
of the veteran's date of separation, August 1, 2004.  See 
38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 
(1995). 

The Board has also considered whether the veteran could 
receive a rating in excess of 20 percent for his 
intervertebral disc syndrome based on incapacitating 
episodes.  As the record does not show that he has had any 
episodes involving bedrest prescribed by a physician, 
however, such a rating is not warranted.  Additional factors 
that could provide a basis for an increase have also been 
considered; however the evidence does not show that the 
veteran has functional loss beyond that reflected by the 
higher, 20 percent rating.  Although he has been shown to be 
significantly limited in his ability to bend, lift and twist 
and to experience a significant level of pain, he was still 
able to do most essential daily activities including cooking, 
walking, showering, climbing stairs, shopping, vacuuming, 
dressing, gardening, driving and basic housework.  
Additionally, although the veteran was objectively found to 
have low back functional limitations due to pain, he was not 
objectively found to have such limitations as a result of 
weakness or incoordination.  38 C.F.R. §§ 4.40, 4.45, Deluca 
v. Brown 8 Vet. App. 202 (1995). 

Accordingly, considering all applicable criteria, the Board 
finds that a 20 percent (but no higher) rating is warranted 
for the veteran's low back disability effective August 1, 
2004.   

Rating in excess of 10 percent for left knee disability

The veteran's left knee disability is rated 10 percent 
disabling under Code 5260 for limitation of flexion.  Under 
Code 5260, limitation of flexion is rated 20 percent when to 
30 degrees and 30 percent when to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  In the instant case, the veteran's 
flexion has not been found to be limited to 30 degrees or 
less at any time during the appeal period.  Accordingly, a 
rating in excess of 10 percent for limitation of flexion is 
not warranted.  Id. 

The left knee can also be rated under Code 5261, for 
limitation of extension.  Under Code 5261, limitation of 
extension is rated 50 percent, when to 45 degrees; 40 
percent, when to 30 degrees; 30 percent, when to 20 degrees; 
20 percent when to 15 degrees; 10 percent, when to 10 
degrees; and 0 percent, when to 5 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.  In the instant case, the veteran's 
extension has been shown to be to 0 degrees throughout the 
appeal period.  Accordingly, a rating under Code 5261 is not 
warranted.  Id.  

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  Under Code 5257 a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
subluxation or lateral instability, and a 30 percent rating 
for severe subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Code 5257.  In the instant case there is no 
objective evidence of instability or subluxation of the left 
knee.  Notably, neither subluxation nor instability was shown 
at any of the examinations of record or in any of the other 
medical findings of record.  Accordingly, a rating under Code 
5257 is not warranted.  Id.

The Board has also considered whether any other rating codes 
applicable to knee disability might be employed to award the 
veteran a rating in excess of 10 percent.  As neither 
impairment of the tibia or fibula nor dislocated semilunar 
cartilage is shown, however, a rating in excess of 10 percent 
under these alternative codes is not warranted.  See 
38 C.F.R. § 4.71a, Codes 5258, 5262.  Additional factors that 
could provide a basis for an increase have also been 
considered; however the evidence does not show that the 
veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202.  Although the veteran has experienced some 
difficulty walking up stairs and bending due to the left 
knee, such functional limitations are adequately accounted 
for by assignment of the 10 percent rating.     


Rating in excess of 10 percent for sciatic nerve impairment

The veteran's sciatic nerve impairment is rated under 
38 C.F.R. § 4.124a, Code 8520.  Under this Code, a 20 percent 
rating is warranted for moderate incomplete paralysis of the 
sciatic nerve, 40 percent for moderately severe incomplete 
paralysis, 60 percent for severe incomplete paralysis with 
marked muscle atrophy, and 80 percent or complete paralysis.  
Id.  The term incomplete paralysis indicates a degree of lost 
or impaired function substantially less than complete 
paralysis whether due to varied level of the nerve lesion or 
to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  (See the Note following 38 C.F.R. § 4.124a, 
Code 8412 setting out this definition and explaining that it 
applies to all peripheral nerve injuries).   

In the instant case, the evidence of record establishes that 
the veteran's sciatic nerve impairment is not wholly sensory; 
in addition to decreased sensation and numbness, he has been 
shown to have a mild level of decreased right leg strength 
and a small amount of muscle atrophy.   Notably, the August 
2005 VA examination showed that quadriceps and hamstring 
strength were 4/5 on the right versus 5/5 on the left.  
Similarly, the January 2006 VA examination noted decreased 
strength in the lower extremity to a mild extent.  
Accordingly, the Board finds that a 20 percent rating is 
warranted for moderate incomplete paralysis of the sciatic 
nerve.  A higher (40 percent) rating is not warranted as 
moderately severe symptoms are not shown.  As mentioned, the 
examinations of record only show a mild strength loss and 
this loss, along with the sensory impairment and the very 
minimal (i.e. 1 cm) atrophy of the right calf, have not in 
and of themselves been shown to significantly limit the 
veteran's daily activities.  Additional factors that could 
provide a basis for an increase have also been considered; 
however the evidence does not show that the veteran has 
functional loss beyond that currently compensated.  Notably, 
the evidence of record has not shown that the veteran has a 
moderately severe level of functional loss due to his right 
lower extremity sciatic nerve impairment so as to warrant a 
higher (40 percent) rating.  38 C.F.R. §§ 4.40, 4.45, Deluca 
v. Brown, 8 Vet. App. 202.      

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back, knee and right lower extremity disabilities.  38 
C.F.R. § 3.321.  Consequently, referral for extraschedular 
consideration is not suggested by the record.
 

ORDER

A 20 percent (but no higher) rating is granted for the 
veteran's low back disability effective August 1, 2004.   

A rating in excess of 10 percent for left knee disability is 
denied.

A 20 percent (but no higher rating) is granted for impairment 
of the right sciatic nerve effective August 1, 2004.   




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


